DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6,8,9,12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Sun et al (USP 9318106).
Regarding Claims 1,13,14 Sun discloses a system for identifying the contribution of a given sound source to a composite audio track, the system comprising:
an audio input unit 104 operable to receive an input composite audio track comprising two or more sound sources, including the given sound source (Col. 3 lines 40-48);
an audio generation unit 120 operable to generate, using a model of a sound source, an approximation of the contribution of the given sound source to the composite audio track;
an audio comparison unit 112 operable to compare the generated audio to at least a portion of the composite audio track 108 to determine whether the generated audio 208 provides an approximation of 
an audio identification unit 116 operable to identify, when the threshold is met, the generated audio 118 as a suitable representation of the contribution of the sound source to the composite audio track.
Regarding Claim 2, Sun discloses the model comprises a machine learning algorithm (Col. 6 lines 16-20).
Regarding Claim 3, Sun discloses a sound source identification unit operable to identify one or more sound sources in the composite audio track (Fig. 2; Col. 5 lines 13-24; Col. 7 lines 13-25).
Regarding Claims 4,6  Sun discloses the given sound source is an instrument or a person speaking (Col. 4 lines 4-12).
Regarding Claim 8, Sun discloses the audio generation unit is operable to generate an approximation for each of the sound sources in the composite audio track (“estimation of a likely contribution of each source …” col. 7 lines 13-25).
Regarding Claim 9, Sun discloses an audio subtraction unit operable to subtract the audio in the suitable representation from the composite audio track to generate a reduced audio track (“audio denoising’ Col. 3 lines 57 – Col. 4 line 3).
Regarding Claim 12, Sun discloses the input composite audio track comprises live audio obtained using a microphone 110 (Fig. 1).


Allowable Subject Matter
Claims 5,7,10,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837